The opinion of the Court was delivered by
Heydenfeldt, Justice.
The delivery of goods by a carrier to an agent of the owner, is of course a sufficient delivery, but the defence in such a case must clearly shew that the person to whom the goods were delivered, as agent, was duly authorized as such; for if he delivers to any but the owner he does so at his peril. And although the delivery to a wrong person is made by mistake, or by gross imposition, the carrier will be responsible for the value of the goods.
In this case, although Coleman was the agent of the plaintiff to deliver the parcel to the carrier, there is no proof of his authority to take it back, or to countermand the shipment. It was altogether a loose transaction. The defendants did not know that Coleman was either owner or consignor, or the agent of either; and they did not attempt to find out his authority. Their liability is unquestionable, and the judgment is affirmed, with costs.
Murray, Chief Justice, and Andersoh, Justice, concurre d.